Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claims 9 objected to because of the following informalities:  
Regarding Claim 1, lines 5-6. “a bolt housing”, should be changed to “the bolt housing” as a bolt housing is already stated in line 2.
Regarding Claim 9, line 2, “the backing plate”, should either be changed to “a backing plate” or the claim dependency changed to avoid any antecedent basis issues. 
Regarding Claim 12, line 1, “The door silencing mechanism of 1” should be changed to “The door silencing mechanism of claim 1”.
Regarding Claim 13, line 1, “The door silencing mechanism of 1” should be changed to “The door silencing mechanism of claim 1”.
Regarding Claim 17, line 5, “the strike plate” should be changed to “a strike plate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raskevicius US 5531492 A.
Regarding Claim 1, Raskevicius teaches: A door silencing mechanism (Fig 4) to eliminate latch noise associated with a door latch (unnumbered feature comprising: 38, 40) having a spring latch bolt (38,50) and a bolt housing (interior of door 16), the mechanism comprising: an actuator (44) having a first end (Fig 4 upper end of 44) and a second end (48) and moveable between a first position (Fig 4) and a second position (Fig 3); a device (unnumbered feature comprising: 52, 54) coupled to the first end of the actuator (54 coupled to upper end of 44 via lower end of 44) to maintain the spring latch bolt within the bolt housing using the second end of the actuator when the device holds the actuator is in the first position (Fig 4, spring latch bolt 38 is held inside the interior of door 16 via second end 48 interacting with 50 of the bolt to hold it) and to release the spring latch bolt from within the bolt housing by moving the second end of the actuator in response to the actuator moving to the second position (Fig 3, with actuator in second position, second end 48 releases 50 of the bolt 38, allowing it to move via spring: P0015) in response to contact with a doorjamb (42, contact with actuator and jamb shown in Fig 3).
Regarding Claim 2, Raskevicius teaches: The door silencing mechanism of claim 1, wherein when the actuator is in the second position, the spring latch bolt is aligned with a bolt retainer (40) and allowed to be received by the bolt retainer positioned at a doorjamb main body (unnumbered feature comprising: 40, 42).
Regarding Claim 3, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the device comprises a spring (46).
Regarding Claim 4, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the device further comprises a contact component (Fig 4, left end surface of 52) to cause the spring latch bolt to be released from within the bolt housing in response to contact with the door jamb (Fig 3, contact with door jamb 42 resulting in release of bolt 38 out of bolt housing can be seen).
Regarding Claim 5, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the first end of the actuator is coupled to an extension component (52) to extend a contact point (Fig 4, left end surface of 52) associated with the first end, such that the extended contact point makes contact with the doorjamb during a door closure (Fig 3 demonstrates the contact between extended contact point and doorjamb).
Regarding Claim 6, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the first end of the actuator is coupled to an extension component (52) to maintain the actuator in the first position (Fig 4, right end of extension component 52 that meets with first end of actuator 44 abuts against the inner surface of the door 16, preventing further counterclockwise rotation of the actuator 44, thereby maintaining it in the first position), the extension component causing the second end of the actuator to move to the second position  and to release the spring latch bolt from within the bolt housing in response to contact with the doorjamb (Fig 3, contact between the extension component 52 and the doorjamb 42 has caused the second end 48 of the actuator to move to the second position to release the spring latch bolt 38 from within the bolt housing).
Regarding Claim 8, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the device further comprises a stopping component (Fig 4, upper wall of 16 that 44 rests on) being positioned on a backing plate (Fig 4, stopping component is a part of door 16 which is positioned against the backing plate 37) of the door latch to maintain the actuator in the first position (Fig 4, upper wall of 16 that 52 extends through, prevents further rotation of actuator 44 and thereby maintains the actuator in the first position).
Regarding Claim 9, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the device further comprises an attachment component (46) being positioned on a backing plate (37) of the door latch to secure the actuator to the backing plate of the door latch (Fig 4, actuator 44 is attached to backing plate 37 via attachment component 36).
Regarding Claim 10, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the actuator has an S shape (Fig 4, actuator 44, starting from the top down to the second end 48, is an S shape). 
Regarding Claim 11, Raskevicius teaches: The door silencing mechanism of claim I, wherein the second end of the actuator is maintained in the first position by an elastic component (Fig 4, second end 48 of actuator 44, is maintained in the first position via spring 54, this spring being an elastic component).
Regarding Claim 12, Raskevicius teaches: The door silencing mechanism of claim 1, the actuator having a shape (Fig 4, first end of actuator projects out into door jamb) and being dimensioned to fit a space between the door latch and the doorjamb (Fig 4, first end of actuator that connects to 52 projects out into the doorjamb and has a shape and is dimensioned to fit between the doorjamb 42 and the door latch 38, 40).
Regarding Claim 13, Raskevicius teaches: The door silencing mechanism of claim 1, wherein the second end of the actuator is maintained in the first position to contact a top portion (Fig 4, upper half of bolt) and a bottom portion (Fig 4, lower half of bolt) of the spring latch bolt (Fig 4, in the first position, second end 48 of the actuator 44 contacts teeth 50 on the upper half of the bolt, and the lower half of the bolt, at the same time).
Regarding Claim 19, Raskevicius teaches: A door silencing mechanism to eliminate latch noise associated with a door latch (10) having a spring latch bolt (38, P0015) and a bolt housing (unnumbered feature comprising: 34, 37), the mechanism comprising: a sliding component (unnumbered feature comprising: 44, 48, 52, 54, 52 and the top portion of 44 that is connected to it translates to the right as it goes from first position in Fig 4 to second position in Fig 3) coupled to a backing plate (37, sliding component is coupled to backing plate via 46) to guide the sliding component to move from a first position (Fig 4) to a second position (Fig 3), the sliding component to maintain the spring latch bolt within the bolt housing when the sliding component is in the first position (Fig 4, spring latch bolt 38 is held inside the interior of door 16 via 48 interacting with 50 of the bolt to hold it) and to release the spring latch bolt from within the bolt housing when the sliding component is in the second position (Fig 3, with sliding component in second position, 48 releases 50 of the bolt 38, allowing it to move)  in response to contact with a doorjamb (42, contact with part of sliding component 52 and doorjamb 42 shown in Fig 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raskevicius US 5531492 A.
Regarding Claim 14, Raskevicius does not explicitly teach: A method to operate a door silencing mechanism to eliminate latch noise associated with a door latch having a spring latch bolt and a bolt housing, the method comprising: maintaining the spring latch bolt within the bolt housing using a second end of an actuator when the actuator is in a first position; moving the actuator into a second position in response to the actuator contacting a door jamb; and releasing the spring latch bolt from within the bolt housing by moving the second end of the actuator in response to the actuator moving to the second position. However, given the structure taught by Raskevicius (per 102 rejection of Claim 1 above) it would have been obvious to perform this method.
Regarding Claim 15, Raskevicius does not explicitly teach: The method of claim 14, wherein the spring latch bolt is released when the spring latch bolt passes beyond a bolt retainer associated with the doorjamb. However, given the structure taught by Raskevicius (per 102 rejection of Claim 2 above) it would have been obvious to perform this method.
Regarding Claim 16, Raskevicius does not explicitly teach: The method of claim 14, the method further comprising:  -36-releasing the spring latch bolt from within the bolt housing in response to a contact component contacting the doorjamb. However, given the structure taught by Raskevicius (per 102 rejection of Claim 4 above) it would have been obvious to perform this method.
Claims 7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raskevicius, in view of Pachura DE 10003393 A1.
Regarding Claim 7, Raskevicius teaches: The door silencing mechanism of claim 6, Raskevicius does not teach: wherein the extension component comprises a door status indicator indicating the spring latch bolt has been received by the bolt retainer. Pachura teaches that it is known in the art to have a door status indicator (Pachura: 30) that indicates when a bolt (Pachura: 14) is received by a bolt retainer (Pachura: P0028, if no light or sound generated, then bolt is in the locked position engaging the bolt retainer/pocket/strike). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door silencing mechanism of Raskevicius, with the door status indicator of Pachura, to allow someone visually or audially impaired to know that the door is closed and latched, increasing accessibility/functionality of the mechanism
Regarding Claim 17, Raskevicius, in view of Pachura, does not explicitly teach: The method of claim 14, the method further comprising: moving the second end of the actuator to the second position to release the spring latch bolt from within the housing in response to an extension component coupled to the first end of the actuator contacting with the doorjamb, such that the spring latch bolt is positioned behind a tab edge associated with the strike plate. However, given the structure taught by Raskevicius, in view of Pachura (per 103 rejection of claim 7 above), it would have been obvious to perform this method. 
Regarding Claim 18, Raskevicius, in view of Pachura, does not explicitly teach: The method of claim 17, wherein the extension component comprises a door status indicator indicating the spring latch bolt has been received by the bolt retainer. However, given the structure taught by Raskevicius, in view of Pachura (per 103 rejection of claim 7 above), it would have been obvious to perform this method. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675